The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Response to Amendment
This office action has been issued in response to the response filed 05/02/22.  Claims 1, 3-7, 10-14 and 17-20 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of amended grounds of rejection necessitated by amendments to the claims.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.   


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marinescu et al. (US PGPUB # 20180275916) in view of Li (US PGPUB # 20200034079) further in view of Hsu (US PGPUB # 20180113804).
	With respect to independent claim 1, 7, 14 Marinescu discloses: An object storage system [Marinescu fig 1], comprising: 
	a storage medium comprising a data-alignment characteristic [at least main storage device comprises a data-alignment characteristic - Marinescu fig 1, paragraph 0016, 0018]; 
	persistent memory comprising non-volatile memory that is accessible in a random access, byte-addressable manner [A persistent scratch buffer 106 may serve as an auxiliary data store to commit transacted write operations. In accordance with the present disclosure, the persistent scratch buffer 106 may be any suitable persistent data store. The persistent scratch buffer 106 may be a block-based device or byte-addressable storage. In some embodiments, the persistent scratch buffer 106 may be data storage device separate from the main storage device, such as depicted in FIG. 1. Referring for a moment to FIG. 1A, in other embodiments, the persistent scratch buffer 106' may be allocated from the main storage device 16 and configured with physical sectors having the same size as the physical sectors of the main storage device 16. For example, the persistent scratch buffer 106' may be a separate partition defined on the main storage device 16 - Marinescu fig 1, paragraph 0021]; and 
	a controller coupled to the storage medium and the persistent memory [logical block manager functional as controller - Marinescu fig 1 in view of Li 0039], the controller being configured to: 
	receive object data for an object from an application for an append operation [Li fig 5 steps 502 & 506 involve receiving data from a host/application for an append operation – Li 0065-0069]; 
	determine a size of a first portion of the object data based, at least in part, on a size of the object data and a size of the object data-alignment characteristic of the storage medium [4kb divided by 8 is a multiple of 512b - Marinescu 0004, 0037 in view of Li fig 4-5, paragraph 0065-0069]; 
	determine a size of a second portion of the object data based, at least in part, on a remainder of the size of the object data and the size of the object data-alignment characteristic of the storage medium [At block 314, the logical block manager 102 may determine whether or not there is any more write data to process. For example, if the write data in the write command comprises an integer multiple of 8 logical blocks of write data, then each group of 8 logical blocks may be written directly to the main storage device 16 (block 322), with no data remaining to be written in the end. On the other hand, if the write data does not comprise an integer multiple of 8 logical blocks, then the logical blocks of write data may be processed one logical block at a time. The logical block manager 102 may use a counter (not shown) or other suitable tracking mechanism to keep track of how much of the write data in the write command has been processed - Marinescu 0045 in view of Li fig 4-5, paragraph 0065-0069]; 
	store in the storage medium the first portion of the object data [Marinescu 0004, 0037, 0049 in view of 0045, 0048] [Li fig 4-5, paragraph 0065-0069]; 
	stage in the persistent memory [persistent scratch buffer 106 used for staging data - Marinescu fig 1 in view of Li fig 4-5, paragraph 0065-0069] the second portion of the object data based on a size of the second portion of the object data being greater than 0, the second portion of the object data being staged in the persistent memory with other second portions of the object data received with previously received append operations [multiple slots for staging portions of data in persistent scratch buffer - Marinescu 0045, 0053-0054 & 0029-0034 in view of Li fig 4-5, paragraph 0065-0069]; 
	store in the storage medium staged second portions of the object data that collectively comprises a size that is based on the size of the object data-alignment characteristic of the storage medium [collective data from scratch buffer may be stored to storage medium, the collective size of multiple slots of data within scratch buffer being an integer multiple of 512b - Marinescu 0079-0084; given the case where a number of unused blocks in the persistent scratch buffer are used as trigger; see also paragraphs 0117-0118 in view of Li fig 4-5, paragraph 0065-0069]; and
	use a mapping table in the persistent memory to indicate locations of object data for the object that are stored in the storage medium and in persistent memory [object-to-clump mapping metadata indicates locations of object data for objects stored throughout storage system – Hsu 0008, 0029], the object being represented in the mapping table by a unique key that indexes values indicating the locations of object data for the object that are stored in the storage medium and in persistent memory [clump reference is a unique identifier for a specific clump within a specific container. Embodiments of clump references include, but are not limited to, pointers to a specific memory location within persistent storage, or primary keys used to look up mapped memory addresses within persistent storage. In an embodiment, fingerprint index 125 contains a clump-reference-to-container-identifier mapping used to map the clump reference to a particular location within a particular container. In an embodiment, the clump references may be represented using a unique data fingerprint value called a clump fingerprint. Clump fingerprints are identifiers associated with each clump that uniquely identify a specific clump. In one embodiment, the clump fingerprint is computed based on a cryptographic hash of the data in the clump – Hsu 0029] [Marinescu 0039-0041, 0022, 0058-0065 & fig 5 in view of Hsu 0029].  
	Marinescu does not explicitly disclose “a controller” and using an append operation although the logical block manager is understood to substantially correspond to or implicitly teach a controller.
	Nevertheless, in the same field of endeavor Li teaches facilitating atomicity assurance on metadata and data bundled storage wherein a controller is present to facilitate storage access/control operations (Li 0039) and append operations are used to facilitate optimized storage to non-volatile memory (Li fig 4-5, paragraph 0065-0069).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform access/control operations on a memory using a controller operable to perform append operations on non-volatile storage in the invention of Marinescu as taught by Li because it would be advantageous for avoiding unnecessary read/write operations and reducing write amplification (Li 0065-0069 in view of 0053).   
	Marinescu/Li does not explicitly disclose “a mapping table in the persistent memory to indicate locations of object data for the object that are stored in the storage medium and in persistent memory the object being represented in the mapping table by a unique key that indexes values indicating the locations of object data for the object that are stored in the storage medium and in persistent memory”.  
	Nevertheless, in the same field of endeavor Hsu teaches means for recycling persistent memory (Hsu abstract) wherein mapping structures are used to indicate locations of object data stored throughout a storage system, wherein objects are represented by unique keys or fingerprints and indexing may be used to facilitate locating object data – Hsu 0029.  Therefore Marinescu/Li/Hsu teaches all limitations of the instant claim(s).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use “a mapping table in the persistent memory to indicate locations of object data for the object that are stored in the storage medium and in persistent memory the object being represented in the mapping table by a unique key that indexes values indicating the locations of object data for the object that are stored in the storage medium and in persistent memory” in the invention of Marinescu/Li as taught by Hsu because it would be advantageous for efficiently determining live object data for facilitating memory recycling operations (Hsu 0009, 0029).   
	With respect to independent claim 7 & 14 since the instant claim(s) is/are substantially similar in scope relative to claim 1, it/they is/are rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim(s) contain(s) one or more limitations which appear to be worded such that they are unique to the instant claim(s) and which are addressed by the combination of cited references as follows:
	receive second object data for the object from the application for a second append operation that is subsequent to the first append operation [Li fig 4-5, paragraph 0065-0069]; 
	determine a size of a first portion of the second object data based, at least in part, on a size of the second data and a size of a data-alignment characteristic of the storage medium [4kb divided by 8 is a multiple of 512b - Marinescu 0004, 0037; At block 314, the logical block manager 102 may determine whether or not there is any more write data to process. For example, if the write data in the write command comprises an integer multiple of 8 logical blocks of write data, then each group of 8 logical blocks may be written directly to the main storage device 16 (block 322), with no data remaining to be written in the end. On the other hand, if the write data does not comprise an integer multiple of 8 logical blocks, then the logical blocks of write data may be processed one logical block at a time. The logical block manager 102 may use a counter (not shown) or other suitable tracking mechanism to keep track of how much of the write data in the write command has been processed - Marinescu 0045 in view of Li fig 4-5, paragraph 0065-0069]; 
	determine a size of a second portion of the second object data based, at least in part, on the size of the second data and the size of the object data-alignment characteristic of the storage medium [4kb divided by 8 is a multiple of 512b - Marinescu 0004, 0037; At block 314, the logical block manager 102 may determine whether or not there is any more write data to process. For example, if the write data in the write command comprises an integer multiple of 8 logical blocks of write data, then each group of 8 logical blocks may be written directly to the main storage device 16 (block 322), with no data remaining to be written in the end. On the other hand, if the write data does not comprise an integer multiple of 8 logical blocks, then the logical blocks of write data may be processed one logical block at a time. The logical block manager 102 may use a counter (not shown) or other suitable tracking mechanism to keep track of how much of the write data in the write command has been processed - Marinescu 0045 in view of Li fig 4-5, paragraph 0065-0069]; 
	store in the storage medium the first portion of the second data [Marinescu 0004, 0037, 0049 in view of 0045, 0048 in view of Li fig 4-5, paragraph 0065-0069]; 
	stage in the persistent memory the second portion of the second data based on a size of the second portion of the second data being greater than 0 [persistent scratch buffer 106 used for staging data - Marinescu fig 1; multiple slots for staging portions of data in persistent scratch buffer - Marinescu 0045, 0053-0054 & 0029-0034 in view of Li fig 4-5, paragraph 0065-0069]; and 
	store in the storage medium the second portion of the first data and the second portion of the second data staged in the persistent memory that collectively having a size that is a based on the size of the data-alignment characteristic of the storage medium [collective data from scratch buffer may be stored to storage medium, the collective size of multiple slots of data within scratch buffer being an integer multiple of 512b - Marinescu 0079-0084; given the case where a number of unused blocks in the persistent scratch buffer are used as trigger; see also paragraphs 0117-0118 in view of Li fig 4-5, paragraph 0065-0069]. 
	 	With respect to dependent claim 4, 11, 18 Marinescu/Li/Hsu discloses wherein the persistent memory comprises one of a non-volatile dual inline memory (NVDIMM) and a storage class memory (SCM) [storage class memory - Marinescu 0021 in view of 0016].
	With respect to dependent claim 5, 12, 19 Marinescu/Li/Hsu discloses wherein the object data-alignment characteristic is 512 bytes [Marinescu 0016, 0018].
	With respect to dependent claim 6, 13, 20 Marinescu/Li/Hsu discloses wherein the storage medium comprises one of a solid-state drive (SSD) and a hard drive (HD) [Marinescu 0016, 0018].


Claims 3, 10, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marinescu/Li/Hsu further in view of Chambliss et al. (US PGPUB # 20160313919).
	With respect to dependent claim 3, 10, 17 Marinescu/Li/Hsu does not explicitly disclose random access memory having a power supply with battery backup. Nevertheless, in the same field of endeavor Chambliss teaches computer storage devices using sub-block input/output (I/O) commands (Chambliss title, abstract) wherein random access memory (RAM) buffers are protected from power outages by a capacitor or battery that may power the RAM buffers in case of power outage – Chambliss 0013. Therefore, Marinescu/Li/Hsu further in view of Chambliss teaches all limitations of the instant claim as follows: wherein the persistent memory comprises random access memory having a power supply with battery backup [random access memory (RAM) buffers … protected from power outages by a capacitor or battery that may power the RAM buffers in case of power outage – Chambliss 0013.  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use random access memory having a power supply with battery backup in the invention of Marinescu/Li/Hsu as taught by Chambliss because it would be advantageous for protecting byte-addressable RAM memory from data loss in the event of power failure/loss (Chambliss 0013).
	

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 9-14 that the prior art is silent regarding an append operation         [The examiner respectfully submits that amended grounds of rejection have rendered the remarks moot. Particularly an updated search has found a reference to Li fig 4-5, paragraph 0065-0069 which appears to disclose the claimed append operation].
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133